DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “level tightening means” in claim 17, construed to include structures which facilitate tightening of the height adjustable level member 118 (paragraphs 27, 30 and 33).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 18-19, the term “small” recited throughout the claims (for both the first and second rotating wheels) renders the claim indefinite since it is a relative term. Applicant’s disclosure does not provide a standard of what one skilled in the art can consider to be “small”. For example, it is unclear a wheel is considered to be “small” only if the wheel size is less than 1 cm, less than 1 inch, etc. The rejection can be overcome by removing the term “small” for said claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cockbill et al. (US 1,472,022) in view of Schnee (US 2008/0061208 A1).
Regarding claim 17, Cockbill et al. teaches a device (and its use) for spreading/scraping icing onto a cake (page 1 lines 11-19) comprising providing a device having a base plate including structures “h” and “b”, a supporting plate “a”, and a mounting plate above supporting plate “a” (figure 1; page 1 lines 57-61 and 66-67), connecting the supporting plate to the base plate by inserting a central hole of the supporting plate through a raised portion “b” of the base plate (figure 2), a standard “e” slidably arranged between a pair of rails “k” by foot “j”, the foot “j” construed to be a ridge portion which engages rails “k”, construed to be a “groove portion” as is known for adjustable rail systems (page 1 lines 66-70), a vertical member comprising elements “p”, “o” and “g” (page 1 lines 77-84), a block unit comprising members “y”, “z”, “k” and 2-3, where the standard “e” (leveling unit) is connected to the block unit by inserting foot “j” (ridge portion) into rails “k” (groove portion) to form the smoothing assembly (figure 3), placing a food such as a cake on the mounting plate (figure 1; page 1 lines 41-47), adjusting the height of a leveling member comprising elements “s”, “u” and “f” having a level tightening means such as set pin “n” (page 1 lines 75-76 and 84-97), rotating the smoothing assembly around the mounting plate along an axis of the base plate thereby enabling the smoothing assembly to smooth the food item (page 1 lines 57-61 and 98-100), the rotational movement of the smoothing assembly providing a smooth and uniform surface to the food item (figure 1).
Cockbill et al. does not teach the supporting plate is star shaped. 
Schnee teaches a food preparation turntable system (abstract), where the turntable can be interchangeable with respect to size and shape based on the same parameters of the cake to be prepared and to allow the cake decorator to easily smooth the cake surface along desired areas (paragraph 6).
It is noted that there is no indication in Applicant’s disclosure that a star shaped supporting plate is critical or yields unexpected results. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Cockbill et al. to use a star shaped supporting plate as a matter of manufacturing or design choice for visual appeal, a particular type/shape of the food to be smoothed as taught by Schnee, and since the court held that the configuration of a device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 20, the smoothing surfaces f and g are used to smooth a top portion and a side portion of the food item respectively, where the surfaces and a portion of the device “e” which extends vertically at the leveling unit are utilized for smoothing (figure 1; page 1 lines 62-70 and 98-100).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cockbill et al. (US 1,472,022) in view of Schnee (US 2008/0061208 A1) as applied to claims 17 and 20 above, and further in view of Craig (GB 2,179,837 A1).
Cockbill et al. does not teach the base plate includes a plurality of first small rotating wheels and the supporting plate includes a plurality of second small rotating wheels to enable to smoothing assembly to rotate around the mounting plate.
Craig teaches a confectionary decorating device comprising a turntable (abstract), where the turntable comprises recesses 28 provided with ball 20’ (construed to be a type of “wheel”) which allows rotation of the turntable (figure 3; page 2 lines 25-26 and 30-39). Craig is analogous since it is directed to a rotating device which facilitates decoration of food items.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device (and process) of Cockbill et al. to use “a plurality of small wheels” on the base plate and supporting plate respectively since the reference already teaches wanting a rotatable food platform through the use of gearing “c” (page 1 lines 57-61), where the use of wheels as a means to allow rotation is known as taught by Craig, and therefore as a substitution of art recognized equivalents for the purpose of allowing rotation, and in order to provide interchangeable rotation means for simplifying maintenance, e.g. individual wheels can be replaced, as opposed to replacing the entire gearing structure “c” of Cockbill et al.

Response to Arguments
Applicant’s correction of examiner’s interpretation of the “level tightening means” is acknowledged. The interpretation recited in the previous office action still holds as the pieces 126 and 124 (as clarified by Applicant) provide the same structure which facilitates tightening to fix the smoothing surface in place (or equivalents thereof).
The rejection of claims 18-19 with respect to the term “small” is maintained. It is noted that the respective rejection was not specifically addressed in Applicant’s response. The term is relative and is not defined by the claims nor the specification, and the meaning of the term (or at least the size range associated with the term “small”) can vary between individuals as stated in the rejection above. Therefore the scope of the claim cannot be determined.
Applicant’s arguments with respect to claim 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Schnee teaches that it is known to use supporting plates of varying shapes and sizes. Additionally, the particular shape of the device is prima facie obvious absent persuasive evidence of criticality.
Applicant’s arguments against the dependent claims are not persuasive for the same reasons stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                      Primary Examiner, Art Unit 1792